Citation Nr: 0920282	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  06-30 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a chronic low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to 
February 1955.

This matter is on appeal from the Jackson, Mississippi, 
Department of Veterans Affairs (VA) Regional Office (RO).

In June 2006, the Board granted a motion to advance this case 
on the docket.  38 C.F.R. § 20.900(c) (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service treatment records indicate that the Veteran was 
diagnosed with lumbar myositis in 1951.  His separation 
physical examination in January 1955 noted that he had been 
hospitalized for one day in June 1954 for back pain; however, 
at the time of discharge, the separation examination showed a 
normal clinical evaluation of his spine.  

Available post-service medical records indicate that he was 
first diagnosed with a low back disorder in 1991.  While the 
Veteran did not indicate that his symptomatology was of long-
standing duration at that time, he subsequently submitted a 
statement from his private physician that the 1991 episode of 
back pain had "occurred at a much earlier time."  However, 
the private physician did not associate the low back 
pathology with service.

Nonetheless, in light of the in-service low back symptoms, 
pertinent post-service findings, as well as the Veteran's 
repeated assertions that he has experienced low back pain 
since service, in light of insufficient medical evidence to 
make a determination on the claim, the Board concludes that a 
remand is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  On remand, he should be accorded an opportunity to 
undergo an examination to determine the nature, extent, and 
etiology of his low back pathology.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an 
examination to determine the nature, 
extent, and etiology of his low back 
disorder.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any testing deemed 
necessary, including X-rays, should be 
performed.  All pertinent pathology should 
be noted in the examination report.  

The examiner is asked to express an 
opinion as to whether it is at least as 
likely as not, i.e., a 50 percent 
probability or greater, that the Veteran's 
low back disorder had its clinical onset 
in service or is otherwise related to 
active service.  Complete rationale should 
be given for all opinions reached.  

2.  Thereafter, re-adjudicate the issue on 
appeal.  If the decision remains adverse 
to the Veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue as well as a summary of the 
evidence of record.  An appropriate period 
of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

